No. 13322
         IN THE SUPREME COURT OF THE STATE OF MONTANA




RICHARD J. BAILS and PATRICIA J.
BAILS, husband and wife,
                   plaintiffs and Appellants,


NORMAN C. WHEELER and V7ILLIAP4
RICHARDSON,
                   Defendants and Respondents.


Appeal from:    District Court of the Eighteenth Judicial
                 District
                Honorable W. W. Lessley Judge presiding
Counsel of Record :
     For Appellants:

           Berg, Angel, Andriolo and Morgan, Bozeman, Montana
           Ben E. Berg argued, Bozeman, Montana
     For Respondents:

           Landoe and Gary, Bozeman, Montana
           Hjalmar Landoe argued, Bozeman, Montana
           Bennett and Bennett, Bozeman, Montana
           Lyman Bennett, Jr. araued and Lyman Bennett, I11
            appeared, Bozeman, ~ o n t a n a


                             Submitted:   January 10, 1977




Filed:
Mr.    ~usticeFrank I . Haswell d e l i v e r e d t h e Opinion of t h e C o u r t .

              T h i s i s a n a c t i o n f o r damages by t h e p u r c h a s e r of a

r a n c h a g a i n s t two r e a l e s t a t e a g e n t s based on a l l e g e d f r a u d u l e n t

r e p r e s e n t a t i o n s whereby he was induced t o e n t e r i n t o t h e p u r c h a s e

contract.          The d i s t r i c t c o u r t o f G a l l a t i n County e n t e r e d summary

judgment f o r d e f e n d a n t s .          P l a i n t i f f purchaser appeals.

              A s y n o p s i s o f t h e t r a n s a c t i o n forming t h e b a s i s o f t h i s

s u i t a p p e a r s i n o u r o p i n i o n i n B a i l s v . Gar,              Mont    .       I



      P. 2d          ,   33 St.Rep.          1256.     T h a t c a s e w a s a s u i t by t h e pur-

c h a s e r o f t h e r a n c h a g a i n s t t h e s e l l e r based on a l l e g e d f a l s e

r e p r e s e n t a t i o n s inducing t h e purchaser t o e n t e r i n t o t h e c o n t r a c t ;

t h e i n s t a n t c a s e i s a s u i t by t h e p u r c h a s e r a g a i n s t t h e two r e a l

e s t a t e a g e n t s based upon s u b s t a n t i a l l y t h e same r e p r e s e n t a t i o n s .

W e v a c a t e t h e summary judgment h e r e f o r t h e same r e a s o n s we v a c a t e d
                        supra,
it i n B a i l s v . G a r / v i z .         t h a t t h e r e a r e genuine i s s u e s of m a t e r i a l

f a c t p r e c l u d i n g summary judgment.

              The a l l e g e d f a l s e r e p r e s e n t a t i o n s i n t h e i n s t a n t s u i t

a r e t h a t t h e r a n c h c o n t a i n s 5,200 deeded a c r e s ; t h a t it would

r a i s e and s u s t a i n 400 a n i m a l u n i t s ; t h a t t h e r e w e r e 300 a c r e s o f

hay l a n d which produced 900 t o n s o f hay p e r y e a r ; t h a t t h e r e were

6 0 acres of c r o p b n d which produced 2 1 b u s h e l s of g r a i n p e r acre;

and t h a t t h e p r o p e r t y would produce a n income of a t l e a s t $80,000

per year.

              A so-called         "brochure" appears t o c o n t a i n t h e p r i n c i p a l

r e p r e s e n t a t i o n s on which t h e i n s t a n t c a s e i s b a s e d , and t h e r e a l

s o u r c e of f a c t u a l i s s u e s .     I t i s b o t h i d e n t i f i e d a s " E x h i b i t A"

a t t a c h e d t o t h e c o m p l a i n t which c o n t a i n s t h e f i r s t f o u r r e p r e s e n -

t a t i o n s complained o f , and a t one p o i n t it i s r e f e r r e d t o by a

defense a t t o r n e y a s t h e "missing brochure".                       There i s much con-

f u s i o n s u r r o u n d i n g it.

              B a i l s s a y s he r e c e i v e d a " b r o c h u r e " , a p p a r e n t l y from

Richardson, d e s c r i b i n g t h e r a n c h and c o n t a i n i n g most of t h e
m i s r e p r e s e n t a t i o n s complained o f .       Although h e d o e s n o t i d e n -

t i f y " E x h i b i t A" a s t h e document he r e c e i v e d , h e s a y s it i s

v e r y s i m i l a r t o it.      Richardson s a y s he r e c e i v e d t h e "brochure"

from Wheeler and s i m p l y r e l a y e d it t o B a i l s .                 Wheeler a r g u e s

R i c h a r d s o n must have changed it b e c a u s e B a i l s d o e s n o t i d e n t i f y

t h e o n e Wheeler s e n t a s t h e o n e h e r e c e i v e d .

             These c o n f l i c t i n g c o n t e n t i o n s c o n c e r n i n g t h e " b r o c h u r e "

t o g e t h e r w i t h o u r d i s c u s s i o n i n B a i l s v . Gar, s u p r a , i n d i c a t e

i s s u e s o f f a c t p r e c l u d i n g summary judgment.

             A s t o t h e f i f t h representation, defendants argue t h e

r e p r e s e n t a t i o n t h e r a n c h would p r o d u c e $80,000 income i s a n

o p i n i o n and n o t a c t i o n a b l e a s f r a u d .     T h i s r e p r e s e n t a t i o n ap-

p a r e n t l y came o u t o f a d i s c u s s i o n among t h e p a r t i e s w h i l e B a i l s

was b e i n g shown t h e r a n c h .          B a i l s s a y s Richardson s t a t e d t h e

r a n c h would p r o d u c e $100,000 income and Wheeler r e d u c e d t h a t

f i g u r e t o $80,000.         B a i l s s a y s he b e l i e v e d t h e s e men t o b e h o n e s t

and t r u s t e d them.

             A l l p a r t i e s c i t e t h e following r u l e as c o n t r o l l i n g :

             " * * * I f t h e party expressing t h e opinion possesses
             s u p e r i o r knowledge, s u c h a s would r e a s o n a b l y
             j u s t i f y t h e conclusion t h a t h i s opinion c a r r i e s
             w i t h it t h e i m p l i e d a s s e r t i o n t h a t h e knows t h e
             f a c t s which j u s t i f y i t , h i s s t a t e m e n t i s a c t i o n -
             a b l e i f h e knows t h a t h e d o e s n o t h o n e s t l y e n t e r -
             t a i n t h e opinion because it i s c o n t r a r y t o t h e f a c t s . "
             Como Orchard Land Co. v . Markham, 54 Mont. 438,
             443, 1 7 1 P. 274.

The o p i n i o n o f t h e C o u r t i n Como c o n t i n u e s :

             "So, l i k e w i s e , a n o p i n i o n may b e s o b l e n d e d w i t h
             f a c t s t h a t it amounts t o a s t a t e m e n t o f f a c t s . "

             W e h o l d t h e income r e p r e s e n t a t i o n may b e a c t i o n a b l e w i t h -

i n e i t h e r o f t h e above r u l e s d e p e n d i n g on d e t e r m i n a t i o n o f i s s u e s

of fact.        I n d i c a t i o n s a r e t h e r e a l e s t a t e b r o k e r s had s u p e r i o r

knowledge o f r a n c h i n g and o n e o f them had s u p e r i o r knowledge o f

t h e p a r t i c u l a r ranch i n question.              A c a s h f l o w e s t i m a t e had been

p r e p a r e d t h a t y e a r i n d i c a t i n g a much lower income.
             F o r t h e f o r e g o i n g r e a s o n s , t h e summary judgment i s

v a c a t e d a n d t h e c a u s e remanded t o t h e d i s t r i c t c o u r t , G a l l a t i n

County, f o r f u r t h e r p r o c e e d i n g s c o n s i s t e n t w i t h t h i s o p i n i o n .




                                                                     Justice